Citation Nr: 0526273	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right pinkie finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a March 2004 hearing, and the 
transcript is of record.  In August 2004, the Board remanded 
the case for additional development detailed further below.  


FINDING OF FACT

The record contains no evidence of a current disability 
concerning residuals of a right fifth finger injury from an 
in-service accident.   


CONCLUSION OF LAW

No current disability concerning residuals of a right fifth 
finger injury was incurred in or aggravated during active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) is considered prior to assessing the merits of 
the appeal.

The record contains July 2002 and August 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim of service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received appropriate VCAA notification 
prior to the AOJ decision on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, various issuances of the RO, including 
the two VCAA letters and a May 2003 statement of the case, 
generally advised the veteran to submit any additional 
evidence that pertained to the matter.  Pelegrini, 18 Vet. 
App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
terms of service records, the RO obtained the veteran's 
service medical records, and as illustrated below, 
appropriately completed a search for medical logs from a 
field hospital.  The record contains outpatient treatment 
reports from the Portland VA Medical Center (VAMC) from March 
2000 to January 2003.  It appears that the RO attempted to 
find outpatient treatment records concerning the veteran's 
finger injury from January 1968 to December 1968 from the 
Portland facility, and a response received in August 2002 
stated that the Portland VA had no records for the specified 
timeframe.  Additionally, the record contains a sufficient 
September 2004 VA examination report, as well as various 
statements made by the veteran.  VA fulfilled its duties to 
the veteran to the extent possible given the particular 
circumstances of this case.  

Facts

The veteran's service medical records do not mention a finger 
injury or problem.  The veteran's October 1968 Report of 
Medical History at separation indicated that he had not had, 
and did not currently have, any bone, joint, or other 
deformity.  A concomitant Report of Medical Examination found 
normal upper extremities-in fact, the clinical evaluation 
was entirely normal.  

A July 2002 treatment report from the Portland VAMC noted 
that the veteran struck an object and complained of pain in 
the 5th distal metacarpal.  An x-ray showed an oblique 
fracture of the distal diaphysis of the 5th metacarpal, and 
lateral view showed only two phalanges of the 5th finger.  
The impression included that two phalanges formed the 5th 
finger, likely a developmental variant.  As of September 
2002, the veteran reported no pain or limitations after 
having had the fracture treated with a splint.  

On an August 2002 notice of disagreement, the veteran 
asserted that he had hurt his right pinkie finger while on 
active duty in Vietnam, and was treated at a field hospital 
in Dakto.  

The veteran further explained the in-service injury to his 
finger at his March 2004 hearing.  He said that in the spring 
of 1968 in Vietnam, he was unloading some timbers with a 
crane of a flatbed-there was a slip, and it crushed the 
veteran's finger.  The veteran reported that it had always 
been tender and numb.  The veteran testified that he had hurt 
his right pinkie finger again in a post-service accident, and 
he had a distal phalanx amputated.  Upon further questioning, 
it appears that the veteran was not sure whether the in-
service accident crushed the two proximal phalanges of the 
finger, or just the distal phalanx (that eventually was 
amputated).  The veteran testified that he had not received 
treatment over the years for the pinkie finger.  

As noted above, the Board remanded the case in August 2004 
for, in part, a search for medical logs at the field hospital 
located in Duc Tho for the time period associated with the 
veteran's tour of duty in Vietnam.  The record contains a 
September 2004 response from the National Personnel Records 
Center (NPRC) that a search at the NPRC failed to identify or 
locate any army "medical logs" for any year.  Also, 
searches at the NPRC failed to identify any treatment records 
retired for any year, for any Army field hospital located at 
"Duc Tho, RVN."  

The veteran underwent a September 2004 VA orthopedic 
examination (pursuant to Board directive).  The orthopedist 
noted that the veteran's claims file, including service 
records, had been reviewed.  The examiner concluded that 
there was no note in the veteran's service medical records 
regarding the right fifth finger.  The veteran reported that 
while he was in Vietnam he suffered a crushing injury to the 
distal interphalangeal joint of the right fifth finger.  He 
had some treatment for it, and apparently a training video 
had been made.  The veteran described that he had some 
numbness of the tip of the finger following the injury.  Also 
after the injury and at the time of discharge, the joint was 
stiff in slight flexion of the joint, along with a continued 
feeling of numbness.  The examiner noted that the veteran a 
very good and very consistent story about the crushing 
injury.

Post-service, the veteran went to work at the waterway 
terminals.  The veteran reported that he had re-injured the 
right fifth finger in boxcar injury-a very heavy boxcar door 
caught the distal phalanx of the right fifth finger.  The 
injury resulted in a traumatic amputation; it was elected to 
accept the amputation and complete the amputation at the 
distal interphalangeal joint of the right fifth finger.  The 
veteran reported that he had had an industrial claim for that 
injury in the 1970s.  After he completed treatment, and his 
condition was stationary, the veteran received a settlement 
via workman's compensation.  

The veteran reported that he had not undergone treatment for 
the right fifth finger since the wound healed after 
amputation of the distal phalanx.  The veteran did not use 
assistive or corrective devices.  The effect on the veteran's 
working and daily activities was practically none, but the 
veteran stated that he did not feel like he had normal 
strength in the right hand.  

A physical examination found that the veteran had a right 
hand fifth finger amputated at the distal interphalangeal 
joint.  The scar was practically negligible at the joint.  
The finger was not tender.  There was normal sensation at the 
tip of the finger.  The examiner found slight enlargement of 
the distal bone of the middle phalanx of that finger, which 
just meant that the normal enlargement of the distal portion 
of the middle phalanx was present.  The examiner found no 
spasm in the musculature of the hand.  The range of motion of 
the proximal interphalangeal joint of the right fifth finger 
was fully extended 0 to 114 degrees flexion.  The examiner 
observed that the same joint on the left hand flexed to 120 
degrees.  Grip strength, strength of fist, strength of 
flexion, and strength of extension were clinically normal.  
X-rays were not taken because the examiner determined that 
such testing was not necessary for the particular evaluation 
he performed.  

The diagnosis was amputation, right fifth finger, at the 
distal interphalangeal joint.  The examiner noted that the 
veteran probably had had a service-connected injury to the 
distal interphalangeal joint of the right fifth finger.  In a 
subsequent accident to that finger, however, the service-
connected joint was amputated.  The examiner stated that 
essentially the stiff joint was now gone, and the sensation 
at the tip of the right fifth finger was normal, so any 
decreased sensation at the tip of the right fifth finger had 
been amputated.  The examiner opined that it was more likely 
than not that there was no remaining service-connected injury 
to the right fifth finger.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

According to the evidence of record, including the veteran's 
statements, the amputation concerning his right fifth finger 
occurred post-service, in an accident unrelated to active 
duty.  Notably, the veteran's service medical records do not 
contain any indications of treatment for a right fifth finger 
injury (let alone any finger or hand injury).  

Regardless, the VA examiner noted that even if the veteran 
had injured his right fifth finger (contemplating that the 
injury had residuals) during military service, any such 
disability was essentially superseded by the injury at the 
veteran's post-service job, which resulted in a traumatic 
amputation.  

The net effect of the VA examiner's opinion is that the 
veteran, in fact, did not have a current right fifth finger 
injury that could possibly be attributed to service.  
Currently suffering from any disability identified as having 
occurred in service is a crucial element that must be shown 
for that disability to be service-connected.  38 U.S.C.A. § 
1110.  As such, the veteran's claim cannot be granted.  


ORDER

Entitlement to service connection for residuals of an injury 
to the right pinkie finger is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


